DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter  
Claims 21-41 are allowable. 

Regarding claim 1, Asaad et al (US20110219208) discloses, A communication fabric comprises a plurality of regions (figures 3 & 4; paragraph 208 discloses master ports (plurality of 60s  including a mater data ports 61 of L2 ); wherein each region of the plurality of 10regions  a different power-gating domain (figure 1-0; 5; paragraphs 41 &  217 discloses each regions 61 of (slices  and so on) (Step 252 & 265)  regions with  a different power-gating domain using MP1 and MP2 and so on/ node of 50 and L2); and one or more of the plurality of regions coupled to storage configured to store state information corresponding to the one or more of the plurality of regions (figures 3 & 4; paragraph 208 & 1304  discloses master ports (plurality of 60s  including a master data ports 61 of L2 ), wherein master port transfers received data (0 or 1) (storing) to the selected element);
Ying et al (US20060171329) discloses  power-gated independent of other regions of the plurality of regions (figures 1 & 2; para 42 discloses a separate power cable is providing running adjacent to bus cables (e.g. nodes 114 or 214) for providing power to the network nodes e.g. nodes 114 or 214); 
	Abe et al (US20020176306) discloses a first and second electric power sources terminals configured to provide independent and electric power source switching circuits (FIG 3; [0011]).
Seo et al (US7394290) discloses having voltage supplied from a second bulk power line in a standby state, and the bulk power line is a different in power from the first or a second power lines (FIG 4; claim 10). 
Kumar et al (US9529400 FIG 4; hosts H1-H4 and a communication fabric bridges B and R, and FIG 5; power domains PD1-PD5).

However, with respect to claim 21, none of the prior art teaches, suggests or renders obvious, either alone in combination wherein the plurality of regions includes a first type of region classified as a stutter region that services predictable clients. Claims 22-28 are allowed because of their dependency to the allowed base claim 21.
However, with respect to claim 29, none of the prior art teaches, suggests or renders obvious, either alone in combination wherein the plurality of regions includes a first type of region classified as a stutter region that services predictable clients.  Claims 30-35 are allowed because of their dependency to the allowed base claim 29.
However, with respect to claim 36, none of the prior art teaches, suggests or renders obvious, either alone in combination wherein the plurality of regions includes a first type of region classified as a stutter region that services predictable clients. Claims 37-40 are allowed because of their dependency to the allowed base claim 36.
However, with respect to claim 41, none of the prior art teaches, suggests or renders obvious, either alone in combination wherein a first region is awakened from a power-gated state in response to reaching a first quality of service (QoS) deadline, and a second region is 5/9Application Serial No. 17/113,322 - Filed December 7, 2020 awakened from a power-gated state in response to reaching a second QoS deadline different from the first QoS deadline.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUNA A TECHANE/Primary Examiner, Art Unit 2827